United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT


________________                          *
                                          *
   No. 99-4113                            *
________________                          *
                                          *
In re: Atlas Van Lines, Inc.;             *
In re: Poplar Bluff Transfer              *
Company; In re: Nathan                    *
Stout; In re: Gregory Stout,              *
                                          *
             Petitioners.                 *
                                          *
________________                          *
                                          *
   No. 99-4145                            *
________________                          *
                                          *
Lanis L. Karnes,                          *
                                          *
      Appellee,                           *
                                          *     Appeal from the United States
      v.                                  *     District Court for the
                                          *     Eastern District of Missouri.
Poplar Bluff Transfer Company;            *
Nathan Stout; Gregory Stout; Atlas        *
Van Lines, Inc.,                          *
                                          *
      Appellants.                         *
                                          *

                                  ________________

                            Submitted: December 14, 1999
                                Filed: April 6, 2000
                                 ________________
Before BEAM, HEANEY, and HANSEN, Circuit Judges.
                         ________________

HANSEN, Circuit Judge.

       Atlas Van Lines, Poplar Bluff Transfer Company, Nathan Stout, and Gregory
Stout (petitioners) appeal the district court's1 order remanding this case to state court.
Alternatively, they seek a writ of mandamus from this court directing the district court
to rescind its remand order. Lanis L. Karnes, acting pro se, argues that we lack
jurisdiction to review the district court's remand order and that even if subject matter
jurisdiction is present, the district court correctly remanded the case to state court.

       Karnes initially filed this action against the petitioners in Missouri state court.
Karnes claimed that she hired the petitioners to move her property from Cape
Girardeau, Missouri, to Virginia Beach, Virginia, and that, in the course of the move,
the petitioners negligently damaged her property. Karnes's complaint alleged several
theories of recovery premised exclusively on Missouri law. The petitioners removed
this action to federal court. See 28 U.S.C. § 1441(b). As a basis for federal court
jurisdiction, they claimed that Karnes's Missouri state law claims are preempted by the
Carmack Amendment to the Interstate Commerce Act. See 49 U.S.C. § 11707. The
Carmack Amendment regulates the liability of common carriers engaged in interstate
commerce. See Adams Express Co. v. Croninger, 226 U.S. 491, 503-05 (1913).

      Karnes filed a motion to remand this case to state court. Petitioners filed a
motion to dismiss Karnes's complaint for failure to state a claim governed by the
Carmack Amendment, and filed a motion for summary judgment. The district court
denied Karnes's remand motion after finding that the preemptive force of the Carmack

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
                                            2
Amendment enveloped her state law claims. The district court also denied the
petitioners' motions and granted Karnes leave to file an amended complaint asserting
federal causes of action based on the Carmack Amendment. Following the filing of
Karnes's amended complaint, the district court sua sponte reevaluated its denial of
Karnes's motion to remand this case to state court. The district court concluded that
petitioners' Carmack Amendment assertions actually were defenses to Karnes's state
law causes of action. As defenses, they did not preempt Karnes's state law claims and
did not confer federal jurisdiction based upon the well-pleaded complaint rule. The
district court then ordered this case remanded to state court. The petitioners appeal or,
alternatively, seek a writ of mandamus arguing that federal jurisdiction is proper
because a federal question now appears on the face of the amended complaint. The
petitioners contend we have jurisdiction over the remand order because the district
court lacked authority to sua sponte reevaluate its prior order.

        As an initial matter, we must determine whether we have jurisdiction to review
the district court's remand order. Although 28 U.S.C. § 1447(d) generally prohibits
appellate review of an order remanding a case to state court, the Supreme Court has
held that § 1447(d) is not implicated unless the district court remanded the case
pursuant to 28 U.S.C. § 1447(c). See Quackenbush v. Allstate Ins. Co., 517 U.S. 706,
711-12 (1996). Section 1447(c) provides in pertinent part that "[a] motion to remand
the case on the basis of any defect other than lack of subject matter jurisdiction must
be made within 30 days after the filing of the notice of removal under section 1446(a).
If at any time before final judgment it appears that the district court lacks subject matter
jurisdiction, the case shall be remanded." 28 U.S.C. § 1447(c). When a district court's
remand order is based on a factor enumerated in § 1447(c), this court lacks jurisdiction
to review the remand order either through appeal or by writ of mandamus, even if the
district court's order is erroneous. See Transit Cas. v. Certain Underwriters at Lloyd's
of London, 119 F.3d 619, 623 (8th Cir. 1997). Hence, we must decide whether the
district court's remand order falls within the ambit of § 1447(c).


                                             3
       In this case, the district court sua sponte reevaluated its denial of Karnes's
remand motion and determined that this case should be remanded to state court. The
petitioners argue that the district court decided to remand this case because it perceived
the existence of a defect in the removal process. The petitioners contend that such sua
sponte action is not permitted under § 1447(c). We disagree with the petitioners'
assessment. Upon reviewing the district court's remand order, it becomes apparent that
the district court was not addressing a defect in the removal process but was
reevaluating the issue of subject matter jurisdiction. The plain language of § 1447(c)
specifically contemplates and permits such a reevaluation. See 28 U.S.C. § 1447(c).
The district court reexamined the preemptive force of the Carmack Amendment and
concluded that it did not preempt Karnes's state court claims. The district court also
found that the parties failed to meet the requirements for diversity jurisdiction. See 28
U.S.C. § 1332. Finding an absence of subject matter jurisdiction, the district court
remanded the case to state court. Such action is directly countenanced by the language
of § 1447(c), which mandates a remand anytime that the district court concludes that
subject matter jurisdiction is nonexistent. As one of the § 1447(c) criteria served as the
basis for the district court's remand order, § 1447(d) proscribes us from reviewing the
correctness of the legal conclusions underlying that order. Specifically, we are
statutorily forbidden in this case from reviewing the district court's determinations
regarding diversity jurisdiction or the preemptive force of the Carmack Amendment.

       Our conclusion that we lack jurisdiction to review certain components of the
district court's remand order does not end our inquiry. Apart from the underlying basis
of the district court's order, we still must address the impact of Karnes's amended
complaint on our jurisdiction to review the propriety of the remand. We conclude that
unlike the subject matter considerations enumerated in the district court's order, the
amended complaint falls outside the ambit of § 1447(c). The amended complaint
containing a federal Carmack claim is a separate source of federal jurisdiction.
Standing alone, it is unrelated to the removal issues addressed in the district court's
order. Accordingly, § 1447(d) is not implicated, and we have jurisdiction to review the

                                            4
singular issue of how the amended complaint affects the validity of the district court's
remand order. We review non-1447(c) subject matter jurisdiction determinations de
novo. Cf. Gaming Corp. of Am. v. Dorsey & Whitney, 88 F.3d 536, 542 (8th Cir.
1996). Pursuant to our precedent, we undertake our review of the district court's order
by way of appeal, and we dismiss the petitioners' motion for a writ of mandamus. See
id. We now turn to the propriety of the district court's remand order in view of the
amended complaint.

        It is well-established that an amended complaint supercedes an original
complaint and renders the original complaint without legal effect. See Washer v. Bullit
County, 110 U.S. 558, 562 (1884). Hence, in cases where a plaintiff has filed an
amended complaint, federal courts must resolve questions of subject matter jurisdiction
by examining the face of the amended complaint. This court, however, does recognize
an exception to the amended complaint rule. Indeed, we have held that when a district
court orders a party to amend its complaint or when the decision to amend is otherwise
involuntary, the question of proper removal must be answered by examining the original
rather than the amended complaint. See Humphrey v. Sequentia, Inc., 58 F.3d 1238,
1241 (8th Cir. 1995). In Humphrey, the plaintiff filed a motion to amend his complaint
after the district court determined that his state law claims were preempted by federal
law. We held that such a motion was involuntary because the plaintiff faced the
Hobson's choice2 of amending his complaint or risking dismissal. See id.

       In the instant case, Karnes faced a Hobson's choice. After initially determining
that federal law preempted her state claims, the district court granted Karnes leave to
file an amended complaint. At that point, Karnes could either file an amended
complaint or risk dismissal of her entire case. Such a patently coercive predicament


      2
       Thomas Hobson (1544-1631) was an English liveryman whose historical repute
(or perhaps ignominy) stems from his method of forcing his customers to choose either
the horse closest to the door or no horse at all.
                                           5
renders the filing of her amended complaint involuntary. The involuntariness of
Karnes's action requires us to treat her amended complaint as if it had never been filed.
Hence, only the original complaint governs the question of federal jurisdiction in this
case. As the confluence of § 1447(c) and (d) forbids us from reviewing the district
court's determinations of subject matter jurisdiction with respect to the original
complaint, we must affirm the district court's order remanding this case to state court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           6